DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claim 1 on 10/12/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramraj Soundararajan on 10/27/2021. 

The application has been amended as follows: 
Claims 7-27 are cancelled. 

REASONS FOR ALLOWANCE
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Tennerstedt (US 4,935,190). Tennerstedt teaches a method of constructing a toroidal balloon as apart of a medical device from an extruded tube, wherein the tube has a first, second, and third segment, the method comprising the steps of:
 inserting a portion of the extruded tube (Col 2, Ln 10-14) in a mold cavity (Col 2, Ln 14-20), the portion corresponding to the second segment, the first and third segments remaining external to the mold cavity (Figure 4 and Col 5, Ln 58-66);
raising a temperature within the mold cavity and inflating the second segment of the extruded tube so it conforms to a cylindrical shape of the mold cavity (Figure 4 and Col 2, Ln 14-32 and Col 6, Ln 1-14); 
advancing the third segment of the extruded tube into the mold cavity and in a direction of the central axis of the second segment that is inflated (Figure 2 and 5, Col 2, Ln 32-40 and Col 7, Ln 15-39); and 
sealing the first and third segments (Col 4, Ln 11-20). 

Tennerstedt does not teach forming a toroidal configuration inside the mold cavity where the inflating in (b) was done by advancing the third segment of the extruded tube into the mold cavity and in a direction of the central axis of the second segment that is inflated in (b) and towards the first segment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/H.C.P./Examiner, Art Unit 1745                                                                                                                                                                                                        




/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742